KIRKPATRICK, District Judge.
Marcus G. Kornmehl, on the 21st day of June, 1898, applied to this court for-naturalization, and claimed the right to become a citizen of the United States at that time, upon the ground that he had come to the United States when he was under the age of 18 years, and that he had continued to reside therein ever since. The applicant made affidavit to the necessary averments, and the same were also sworn to by a witness produced by him for the purpose. Almost immediately after the certificate of naturalization had been granted, counsel on .behalf of the immigration commissioners appeared before the court, and obtained a rule to show cause why they should not be revoked, as having been improvidently issued. The matter was referred to a United States commissioner to take testimony, and, upon his report being made to the court, it appears that on the 3d day of June last, in legal proceedings 'had in the circuit court of the United States for the Second circuit, the said Marcus G-. Kornmehl had sworn, with much corroborative detail of circumstance, that at the time of his arrival in the United States he was of the age of 24 years. This allegation, made under the solemnity of an oath, naturally excites a doubt as to the truth of the applicant’s statement made in this court, which doubt the testimony of the witnesses produced by him before the commissioner fails to dispel. When I consider the consistency of the details of his account of himself as given in the courts of New York, and the inconsistencies contained in that which he gives in this court of the interest moving him at each time to speak the truth; when I take into account the improbabilities of the stories told by the witnesses whom the applicant called before the commissioner, and their frequent contradictions of the applicant and of themselves, — I am forced to the conclusion that the fact is not, as stated to this court, that at the time of his arrival in the United States the applicant was under the age of 18 years.
The court was deceived, and the letters of naturalization were improvidently issued. They are still within the control of the court, and an order should be entered revoking them, and directing that they be returned to the clerk of the court for cancellation.